Citation Nr: 0842733	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-22 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

DD Form 214s of record show that the veteran had active 
service from July 1964 until April 1970, and from January 
1971 until January 1978.  The first DD 214 also indicates 1 
year and 4 days of prior active service.  Military records 
reflect that he was awarded the Purple Heart Medal and the 
Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, that, in pertinent part, denied entitlement to service 
connection for bilateral hearing loss. 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  Service treatment records reveal some decrease in left 
ear auditory acuity; right ear hearing was essentially 
unchanged.

3.  Hearing loss was not shown until approximately 30 years 
following separation from active service.

4.  The record indicates post-service noise exposure flying 
helicopters and planes.

5.  The greater weight of the competent evidence finds that 
the current hearing loss is not causally related to active 
service.  

6.  The competent evidence fails to demonstrate current 
impaired hearing for VA purposes in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

 The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2006. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 
 
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), hearing loss is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of a hearing loss within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

The Board will now consider whether service connection may be 
awarded on a direct basis.  

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Additionally, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that threshold levels of above 20 decibels indicate at least 
some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).

In the present case, the veteran has asserted that his 
hearing loss disability was a result of noise exposure during 
service.  His military records indicate that his specialty 
for part of service was an aircraft pilot.  Therefore, his 
contentions of noise exposure are found to be consistent with 
the types and circumstances of his service.  38 U.S.C.A. 
§ 1154(a).  Accordingly, noise exposure is conceded here.

The evidence of record also establishes that the veteran 
engaged in combat with the enemy.  Specifically, the record 
shows receipt of the Purple Heart and the Combat Infantry 
Badge.  Due to such combat status, not only is noise exposure 
presumed, but the claimed disability itself, hearing loss, is 
presumed to have been incurred in service.  38 U.S.C.A. § 
1154(b).  

The presumption under 38 U.S.C.A. § 1154(b) may be rebutted 
by clear and convincing evidence to the contrary.  

In determining whether the presumption has been rebutted, the 
veteran's service treatment records have been reviewed.  
Included in these records were numerous audiometric 
examinations dated from 1971 to 1978.  Such examinations 
showed minimal fluctuation in auditory acuity.  In no case 
did the audiometric findings meet the criteria for impaired 
hearing under 38 C.F.R. § 3.385, though clinical hearing loss 
per Hensley was shown in 1977 and 1978.  The 1977 audiogram 
appears to be an anomaly, as the audiograms both before and 
after it do not reveal such a degree of impairment.

Overall, the final in-service audiometric in 1978 does show 
worsened hearing in the left ear at two thresholds, when 
compared to the first examination in 1971.  The audiometric 
data regarding the right ear were essentially unchanged, when 
comparing the 1971 and 1978 test results.  

Following separation from active service, the evidence of 
record does not demonstrate any complaints or treatment for 
hearing loss until 2006.  

The veteran was afforded a VA examination in April 2006.  He 
reported his in-service noise exposure and noted that he 
continued to fly helicopters after service until about 1986.  
At that point, he began to fly fixed-wing aircraft.  

The April 2006 examination revealed right ear sensorineural 
hearing loss for VA purposes under 38 C.F.R. § 3.385.  
Audiometric findings for the left ear did not meet those 
requirements.  Following objective testing, the VA examiner 
opined that hearing loss was not incurred while on active 
duty and that it was less likely than not that the veteran's 
current hearing loss was related to military noise exposure.  
In so concluding, he noted that there were no threshold 
shifts throughout military service and explained that hearing 
loss caused by acoustic trauma occurs within the time frame 
of exposure, not later.  

In a December 2006 report from Dr. J.C., the veteran's in-
service exposure to excessive noise from helicopter engine 
noise and a mortar explosion was indicated.  
Dr. J.C. offered an opinion that the veteran's military noise 
exposure caused or contributed to his current hearing loss.  

The Board notes that Dr. J.C.'s opinion was in part based on 
service treatment records showing a significant threshold 
shift at 2000 hertz and 4000hertz, which she defined as a 10 
decibel or more decrease in hearing acuity.  However, she did 
not identify which audiograms demonstrated this shift.  
Comparing the earliest available audiogram in March 1971 to 
the veteran's exit examination in January 1978, there is no 
such shift at either of the frequencies she identified, 
except for the previously discussed April 1977 audiogram 
anomaly which is completely inconsistent with the rest of the 
records.  

Based on the above, it appears that J.C.'s opinion is based 
on an inaccurate assessment of the evidence of record.  
Moreover, while Dr. J.C. noted that the veteran worked as a 
commercial airline pilot she did not explain medically how 
this was not the cause of his current hearing loss.  
Therefore, the Board finds that the April 2006 VA opinion 
finding that the veteran's hearing loss was not connected to 
service has greater probative value.  

As already discussed, the combat presumption operates here.  
Thus, in-service incurrence of hearing loss is presumptively 
established, unless the file contains clear and convincing 
evidence to rebut it.  

With respect to the right ear, the record fails to indicate 
any notable decrease in hearing acuity during active service.  
Moreover, the record contains a negative opinion of etiology 
from a VA examiner in April 2006, which is found to have much 
higher probative value than an opposing private opinion.  
Additionally, there is no post-service evidence of hearing 
loss until 2006, approximately 30 years following separation.  
Moreover, the record indicates that the veteran flew 
helicopters for a several years after separation from 
service, until 1986, and then flew other planes from that 
point on, indicating significant post-service noise exposure.  
For these reasons, the presumption of in-service incurrence 
under 38 U.S.C.A. § 1154(b) is found to be rebutted and right 
ear hearing loss is denied.

With respect to left ear hearing loss, the Board finds that 
the service treatment records do indicate some decrease in 
auditory acuity, when comparing the 1971 audiometric findings 
with those shown in 1978.  Since some left ear hearing loss 
is definitively shown in service, the presumption remains 
intact.  However, a grant of service connection is still not 
warranted for the left ear, because the competent evidence 
does not demonstrate that the hearing loss rises to the 
levels specified under 38 C.F.R. § 3.385.  In so finding, the 
Board notes that private audiologic testing in November 2006 
is not in a format compatible with VA regulations and thus 
cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995)

In conclusion, the veteran's combat status entitles him to a 
presumption that hearing loss was incurred in service.  As to 
the right ear, the presumption has been rebutted by clear and 
convincing evidence.  As to the left ear, the presumption 
remains intact, but there is no showing of impaired hearing 
for VA purposes under 38 C.F.R. § 3.385.  For these reasons, 
a grant of service connection for hearing loss is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


